TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-13-00037-CR



                                    Eddie L. Matthews, Appellant

                                                    v.

                                     The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
         NO. 13,992, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                  Appellant’s brief was originally due April 8, 2013. The time for filing appellant’s

brief in this cause was extended three times on counsel’s motion. On June 19, 2013, in granting the

third motion, this Court cautioned counsel that no further extensions would be granted. Counsel has

failed to file a brief to date.

                  Appellant’s counsel, Ariel Payan, is ordered to tender a brief in this cause no later

than August 5, 2013. Failure to do so by that date will result in counsel being called before this

Court to show cause why he should not be held in contempt for violating this order, and the cause

will be abated with instructions to the trial court to appoint substitute counsel to represent appellant

on this appeal.

                  It is so ordered on this the 26th day of July, 2013.
Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish




                                               2